O’Connell, J.,
concurring. I write separately on the issue of the validity of the lis pendens because of its importance to the reliability of land records. I do not agree that a lis pendens does not have to contain the names of all parties to the action, that the name of the first defendant followed by the words “et al.” is sufficient. The relevant portion of General Statutes § 52-325 (a), the lis pendens statute, provides that “the plaintiff . . . may cause to be recorded in the office of the town clerk of each town in which the property is situated a notice of lis pendens, containing the names of the parties . . . .” (Emphasis added.) I cannot conceive of a clearer statement of the law.
Courts must interpret statutes as written; Howard v. Commissioner of Correction, 230 Conn. 17, 22, 644 A.2d 874 (1994); and, if a statute is clear and its language unambiguous, there is no room for construction. University of Connecticut v. Freedom of Information Commission, 217 Conn. 322, 328, 585 A.2d 690 (1991). Because the lis pendens statute unequivocally declares that a recorded lis pendens must contain “the names of the parties,” (emphasis added) we have no right to construe it so as to allow a substitute for “the names of the parties.”
*706Furthermore, we should look to the purpose of the statute and construe it so as to effect that purpose. State v. Harrison, 228 Conn. 758, 762, 638 A.2d 601 (1994). The sole purpose of the land records is to give constructive notice to the world of instruments recorded therein. Cowles v. Bacon, 21 Conn. 451, 462-63, 56 A. 371 (1852). A fortiori, the purpose of recording a lis pendens on the land records is to give constructive notice to the world that an action is pending that may affect the title to the real property of the persons named therein. The majority decision in this case is not consistent with this purpose.
The danger of allowing et al. in lieu of a party’s name is illustrated in a situation where A and B own property as cotenants. A foreclosure is commenced against the interests of both owners, but the lis pendens filed on the land records discloses only that the action is against “A et al.” Town clerks are statutorily required to enter the names of all grantors in the grantor index. General Statutes § 7-25. For indexing purposes, the defendants in a foreclosure are treated as grantors. In this example, the town clerk will index the lis pendens in the grantor index solely under A’s name. Consequently, the land records will fail to disclose that an action is pending that may affect B’s title to the property.
To say that an interested party may go to the courthouse and obtain further information from the writ, summons and complaint, furnishes an empty remedy. Because B’s name does not appear in the grantor index, a person interested only in B is not put on notice that there is any reason to repair to the courthouse for further information. The same concern affects the interests of subsequent encumbrancers whose interests are concealed sub nom. et al.
*707“It has always been the policy of our law that the land records should be the authentic oracle of title on which a bona fide purchaser or attaching creditor might safely rely.” Safford v. McNeil, 102 Conn. 684, 687, 129 A. 721 (1925). “Indeed the whole system of registering deeds of land would become of no value if a purchaser could not rely upon the records as he finds them.” Kinney v. Whiton, 44 Conn. 262, 270, 26 A. 462 (1877).
The issue here is quite different from that considered by our Supreme Court when this case was before it in First Constitution Bank v. Harbor Village Ltd. Partnership, 230 Conn. 807, 646 A.2d 812 (1994). The sole question considered then by our Supreme Court was whether a properly recorded and indexed mechanic’s lien with a missing property description could give constructive notice to the world of its existence. The majority answered that question in the affirmative, reasoning that a properly recorded and indexed mechanic’s lien would direct a title searcher to the proper court where the property description would be available in the writ, summons and complaint.
In this decision, we move on to the question of whether the lis pendens was properly recorded and indexed. In my opinion, it could not be properly indexed because it did not contain sufficient information (i.e., names of all the parties) for the town clerk to index it in the grantor index under each defendant. The example given demonstrates that the absence of indexing under the name of a party hidden under the et al. would not lead a title searcher to a courthouse.
The defendant Fairfield Dock Company, Inc.,1 confuses a lis pendens with a pleading in a lawsuit. *708Although et al. is accepted lawyer shorthand for use in the caption of a pleading to indicate the existence of additional parties, there is no authority for using it as a shorthand substitute in a statutory instrument that mandates including the names of the parties.
The trial court held that “to invalidate a mechanic’s lien because of a failure to place the name of the defendant in the caption of the case, instead of using the phrase ‘et al.,’ constitutes splitting hairs for which no purpose has been advanced . . . .”21 might be inclined to agree with the trial court if the problem were that the et al. appeared only in the caption of the lis pen-dens and the names of all the parties were listed in the body of the lis pendens. That is not the case here, however. Here, the names of numerous parties are missing, not only from the caption, but also from the body of the lis pendens.
Because it does not comply with the statute, it is my opinion that the lis pendens in this case is invalid. This invalidity, however, does not affect the outcome of the appeal because the plaintiff acknowledges actual notice of the pendency of the action. See footnote 5 of the majority opinion.

 This appeal arose from a determination of priorities in which the validity of the interest of the defendant Fairfield Dock Company, Inc., as a subsequent encumbrancer was questioned because of a possibly invalid lis pendens.


 Our immediate concern here is the validity of the lis pendens and not the validity of the underlying mechanic’s lien.